Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, claims 1-14 in the reply filed on March 15th, 2022 is acknowledged. The traversal is on the ground(s) that “it would not be a serious burden upon the Examiner to conduct a search of all subject matter contained in this application”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 01/19/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Non-elected invention of Group II, claims 15-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-14 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 04/21/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites: “A display device, comprising the OLED substrate of claim 1”. The intended use of the OLED substrate of claim 14 in a display device fails to further limit the device of claim 14. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang (CN 107359263, hereinafter as Wang ‘263).
Regarding Claim 1, Wang ‘263 teaches an organic light emitting diode (OLED) substrate, comprising: 
a base substrate (Fig. 2, (11); [0061]); 
a pixel defining layer (14; [0061]) on the base substrate, the pixel defining layer comprising a plurality of pixel defining patterns for defining a plurality of sub-pixel units (13; [0061]), each of the plurality of sub- pixel units being defined between adjacent two of the plurality of pixel defining patterns (see Fig. 3); and 
an organic light emitting layer (16; [0061]) on a side of the pixel defining layer away from the base substrate, the organic light emitting layer comprising a first portion in each sub-pixel unit and a second portion on each pixel defining pattern, wherein each pixel defining pattern is provided with a groove structure (18; [0061]) therein, and part of the second portion of the organic light emitting layer in the groove structure and the other part of the second portion of the organic light emitting layer are spaced apart from each other (see Fig. 7f). 

    PNG
    media_image1.png
    534
    1165
    media_image1.png
    Greyscale

                                  Fig. 2 (Wang ‘263)
Regarding Claim 2, Wang ‘263 teaches the groove structure (18; [0061]) has a depth 0.1-5 µm which overlaps the claim range of 1.0 micrometer to 1.5 micrometers.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 107359263, hereinafter as Wang ‘263) as applied to claim 1 above.
Regarding Claim 3, Wang ‘263 teaches the groove structure (18; [0061]) 
	Thus, Wang ‘263 is shown to teach all the features of the claim with the exception of explicitly the features: “the groove structure has a width in a range of 4.0 micrometers to 6.0 micrometers”.  
In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to select the width in a range of 4.0 micrometers to 6.0 micrometers
in order to provide a more efficiency and/or improve the performance of the organic light emitting diode device. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 4, Wang ‘263 teaches an included angle between a bottom wall and a side wall of the groove structure (18) is equal to 90 degrees (see Fig. 7(e)).  

Regarding Claim 5, Wang ‘263 is shown to teach all the features of the claim with the exception of explicitly the features: “a cross-section of the groove structure in a plane perpendicular to the base substrate and perpendicular to an extending direction of the groove structure has an arc shape, and an arc angle of the arc shape is greater than 180 degrees”.  
However, it has been held to be within the general skill of a worker in the art to select a cross-section of the groove structure in a plane perpendicular to the base substrate and perpendicular to an extending direction of the groove structure has an arc shape, and an arc angle of the arc shape is greater than 180 degrees on the basis of its suitability for the intended use as a In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
A person of ordinary skills in the art is motivated to select the shape of the groove structure in order to provide a more efficiency and/or improve the performance of the organic light emitting diode device. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 6, Wang ‘263 teaches a thin film pattern (Fig. 7e, (1601); [0109]) that is on a side of an edge area of each pixel defining pattern away from the base substrate, extends from the edge area to an area where the groove structure of the pixel defining pattern is located; and the edge area being an area of the pixel defining pattern except the area where the groove structure is located, wherein the thin film pattern is on a side of the second portion of the organic light emitting layer close to the base substrate.  
Thus, Wang ‘263 is shown to teach all the features of the claim with the exception of explicitly the features: “covers a portion of an opening of the groove structure”.
However, it has been held to be within the general skill of a worker in the art to have the thin film pattern covers a portion of an opening of the groove structure”.
However, it has been held to be within the general skill of a worker in the art to have the thin film pattern covers a portion of an opening of the groove structure on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only 

Regarding Claim 7, Wang ‘263 teaches the first portion of the organic light emitting layer (1602; [0111]) extends to the area where the groove structure (18) of the pixel defining pattern (14) is located, and covers the portion of the opening of the groove structure (see Fig. 7h).  

Regarding Claim 8, Wang ‘263 teaches the edge area of the pixel definingAppl. No.: Not Yet AssignedMail Stop PCT Page 5 of 9Attorney Docket: 38034U pattern at both sides of the groove structure is provided with the thin film pattern (1601). 
Thus, Wang ‘263 is shown to teach all the features of the claim with the exception of explicitly the features: “the thin film pattern at both sides of the groove structure each cover a portion of the opening of the groove structure”.  
However, it has been held to be within the general skill of a worker in the art to have the thin film pattern at both sides of the groove structure each cover a portion of the opening of the groove structure on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
.  
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘263 as applied to claim 1 above, and further in view of Hatano (US 2014/0103385, hereinafter as Hata ‘385).
Regarding Claim 10, Wang ‘263 teaches the groove structure (18).
Thus, Wang ‘263 is shown to teach all the features of the claim with the exception of explicitly the features: “a filling layer therein, and a height of an upper surface of the filling layer relative to an upper surface of the base substrate is equal to a height of an upper surface of the first portion of the organic light emitting layer relative to the upper surface of the base substrate”.  
However, Hata ‘385 teaches a filling layer (Fig. 3A, (155); [0067]) in the groove structure, and a height of an upper surface of the filling layer relative to an upper surface of the base substrate is equal (see para. [0088]) to a height of an upper surface of the first portion of the organic light emitting layer (143; [0069]) relative to the upper surface of the base substrate (see Fig. 3A).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Wang ‘263 by having a filling layer therein in order to suppress occurrence of a crosstalk phenomenon in a light-emitting (see para. [0018]) as suggested by Hata ‘385.
In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 11, Hata ‘385 teaches a second electrode (122; [0059]) on a side of the filling layer and the organic light emitting layer away from the base substrate and covering the filling layer and the organic light emitting layer.  

Regarding Claim 12, Hata ‘385 teaches at least one of red sub-pixels, green sub-pixels, and blue sub-pixels (see Fig. 2A1 and 2A2).  

Regarding Claim 13, Wang ‘263 teaches the organic light emitting layer comprises a hole injection layer, a hole transport layer, an electron barrier layer, a hole barrierAppl. No.: Not Yet AssignedMail Stop PCT Page 6 of 9Attorney Docket: 38034U layer, an electron transport layer, and an electron injection layer (see para. 0042]).
Furthermore, it has been held to be within the general skill of a worker in the art to have
In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have an electron barrier layer and a hole barrierAppl. No.: Not Yet AssignedMail Stop PCT Page 6 of 9Attorney Docket: 38034U layer in order to provide a more efficiency and/or improve the performance of the organic light emitting diode device. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claim 14, Wang ‘263 teaches a display device (see para. [0009]), comprising the OLED substrate of claim 1 (see para. [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Xu (US 2019/0156740 A1)			
Hou (US 2019/0157601 A1)
Kim et al. (US 2018/0061907 A1)		
Li et al. (US 2016/0181331 A1)
Zhang et al. (US 2016/0343779 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829